Citation Nr: 0006510	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-04 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for a right elbow 
disability, to include traumatic arthritis and multiple 
scars, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active service from January 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Des Moines, Iowa, which denied 
entitlement to the benefit sought on appeal.


REMAND

Although the RO has addressed the merits of the issue of a 
rating in excess of 20 percent for the veteran's service-
connected right elbow disability, and thereafter transferred 
the case to the Board in September 1999, the Board must first 
address the preliminary jurisdictional issue of timeliness of 
the appeal.  The Board observes that it does not appear that 
the veteran has filed a perfected appeal, on the basis that a 
timely substantive appeal had not been submitted, pursuant to 
38 C.F.R. 
§ 20.302 (1999).  Specifically, it does not appear that the 
veteran's substantive appeal, which was received by the RO on 
December 17, 1997, was filed within a year of the December 3, 
1996 rating decision, or within 60 days of the October 6, 
1997 supplemental statement of the case.  Moreover, the Board 
notes that a Certification of Appeal (VA Form 8) has not been 
associated with the claims file.  

While the Board may not exercise jurisdiction in the absence 
of a properly perfected appeal, the Board notes that as a 
matter of due process, the veteran must first be given an 
opportunity to submit evidence and argument on the timeliness 
issue.  Marsh v. West, 11 Vet. App. 468 (1998); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should afford the veteran an 
opportunity to submit evidence and 
argument regarding the issue of whether 
the veteran has filed a timely 
substantive and perfected appeal, with 
regard to the issue of entitlement to a 
disability rating in excess of 20 percent 
for a right elbow disability.  The 
veteran is hereby informed that the Board 
may only exercise jurisdiction over an 
issue after an appellant has filed both a 
timely notice of disagreement to a rating 
decision denying the benefit sought, and 
a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).

2.  If the RO's determination is adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The purpose of this remand is to ensure compliance with 
procedural due process of law.  The Board intimates no 
opinion as to the ultimate disposition of the appeal.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




